Citation Nr: 1711998	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for inguinal hernia residuals.

2.  Entitlement to service connection for a skin rash of the extremities.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for an acquired psychiatric disability.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to January 1980.  He was in the Marine Corps Reserves from 1980 to 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction is now with the Montgomery, Alabama VARO.

These matters were previously before the Board in February 2013 when they were remanded for further development.  


FINDINGS OF FACT

1.  The earliest clinical evidence of a hernia is not until more than two decades after separation from active service.

2.  The probative evidence does not reflect that the Veteran has current residuals of an inguinal hernia. 

3.  The most probative evidence of record is against a finding that the Veteran has a hernia disability, or residuals of such, causally related to, or aggravated by, active service, to include ACDTURA and/or INACDTURA

4.  The earliest clinical evidence of a skin disability of the extremities is more than a decade after separation from active service.

5.  The most probative evidence of record is against a finding that the Veteran has a skin disability of the extremities causally related to, or aggravated by, active service, to include ACDUTRA and/or INACDUTRA.

6.  The earliest clinical evidence of a right knee disability is not for more than a decade after separation from active service.
7.  The most probative evidence of record is against a finding that the Veteran has a right knee disability causally related to, or aggravated by, active service, to ACDTURA and/or INACDUTRA.

8.  The earliest clinical evidence of a right leg disability is not for more than a decade after separation from active service.

9.  The most probative evidence of record is against a finding that the Veteran has a right leg disability causally related to, or aggravated by, active service, to include ACDUTRA and/or INACDTURA.

10.  The earliest clinical evidence of a left foot disability is not for more than a decade after separation from active service.

11.  The most probative evidence of record is against a finding that the Veteran has a left foot disability causally related to, or aggravated by, active service, to include ACDUTRA, and/or INACDTURA.

12.  The earliest clinical evidence of an acquired psychiatric disability is not for more than 15 years after separation from service.

13.  The most probative evidence of record is against a finding that the Veteran has a an acquired psychiatric disability causally related to, or aggravated by, active service, to include ACDUTRA, and/or INACDTURA.

14.  The most probative evidence of record is against a finding that the Veteran had chronic symptoms of a hernia, a right knee disability, a right leg disability, a left foot disability, and/or an acquired psychiatric disability since separation from service in 1980.



CONCLUSIONS OF LAW

1.  The criteria for service connection for inguinal hernia residuals have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a skin rash of the extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for service connection for a left foot disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309.

6.  The criteria for service connection for an acquired psychiatric disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has considered whether an examination is warranted for the Veteran's mental health disability but finds that it is not.  The competent evidence does not indicate that a current disability is related to a period of active service or a period of active duty for training (ACDTURA).  Although a general medical examination was provided to the Veteran in October 2006, that report reflects that the Veteran's symptoms had resolved with medication; thus, an opinion as to etiology was not offered.  Moreover, the Veteran has asserted that his psychiatric symptoms occurred due to "abuse of authority and improper treatment" while in Japan; however, he has failed to submit specific incidents of any such incidents during a period of ACDUTRA or active service upon which to base service connection, rather he has contended that the onset date was from 1991 to 1995, and that he still had trouble due to a lack of recognition upon retirement from the IRR (Individual Ready Reserves) in 2004.  He also stated that was not getting paid for his service in the IRR, which is indicative that it was not active service or ACDUTRA.  The claims folder does not provide competent evidence of persistent symptoms since a period of active service or ACDUTRA or competent evidence of an indication that the Veteran has a current disability which may be associated with the Veteran's active service and/or INACDUTRA service.  Thus, another examination with opinion is not warranted. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
In its 2013 remand, the Board directed that VA should ensure that all appropriate efforts have been made to obtain the Veteran's active duty service treatment records (STRs), to include contacting act the Military Police Company in Dayton, Ohio, and from Camp Pendleton, California, for his period of active duty service from September 1972 to January 1980.  Despite VA efforts, STRs from the Veteran's first period of service, other a March 1972 pre-induction examination, are unavailable.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Importantly, the Board notes that any such records, even if available, would not be relevant to the Veteran's claims for service connection for an acquired psychiatric disability, a hernia, or a skin disability because the Veteran has contended the onset of those disabilities as being after separation from active service.  Thus, he has not been prejudiced by a lack of records with regard to those claims.  In addition, with regard to his claims for disabilities of the left foot and right leg, he does not contend that he sought treatment during active service but has stated that he was "more focused on reenlistment than documenting any physical problems."  With regard to right knee, he has stated that he was seen by a Navy Corpsman while on active duty; unfortunately, those records, if any, are unavailable despite VA attempts to obtain them.  Regardless, subsequent records are available, as discussed below.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

"Active military, naval, or air service" includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Service connection - Inguinal hernia residuals

On his February 2005 VA Form 21-526, the Veteran contended that his hernia began in May 2001 during a period of active duty and that sought treatment at a civilian facility.  However, in a May 2005 statement, he contended that his hernia was discovered in May 2002 and that it was surgically corrected in June 2002.  The Board finds, for the reasons noted below, that the Veteran had a hernia in 2002, but that service connection is not warranted as the evidence is against a finding that he had a current disability during the pendency of his claim and/or because the evidence does not support a finding that the Veteran incurred or aggravated the hernia, during active duty, ACDUTRA, or INACDUTRA.

Military Orders dated January 18, 2002 reflect that the Veteran was ordered to "associate duty" from October 2001 to September 2002 for 365 days.  Associate duty orders are inactive duty training orders that allow Reserve Marines to affiliate with a unit in a nonpay status.  The Veteran's career retirement credit record reflects that from September 24 2001 to September 23, 2002, he only had Inactive duty points.

In addition, the claims file includes an "Equivalent Instruction Report (1610) on which the Veteran listed dates and hours of "Equivalent Instruction other than EIOD for drills and correspondence courses".  The form is used as a supporting record for the award of retirement credits.  The Veteran noted that he worked on May 3, 5, and 6, 2002 in the Public Affairs Office however, he did not report working on May 7, 2002, the date of his physical examination.  The next date of work after May 6, 2002 is noted to be July 30, 2002.

The Veteran's May 7, 2002 periodic physical examination report reflects that a right groin bulge which was nonpainful and reducible was noted.  It was found to be "likely indirect hernia".  The Veteran was referred to his primary health care provider for surgical correction of the hernia.  The Veteran did not have any paid INACDUTRA service or any ACDUTRA service in May 2002.  (See Career Retirement Credit Record.)  In other words, he did not have any drill periods.

On the Veteran's corresponding report of medical history, he reported that he had been born with two hernias, which had been operated on at age two. (The Veteran's March 1972 Report of Medical History also reflects that he had a prior hernia operation.)

A July 2002 record reflects that the Veteran was seen for follow up after a hernia repair.  No residuals were noted.  

A March 2004 record reflects that there was no hernia.  An August 2004 Report of Medical History reflects that the Veteran reported a hernia surgery two years earlier with no sequelae. 

An October 2006 health record reflects that the Veteran had no inguinal hernia discovered.

A November 2006 General Medical Examination report reflects that the Veteran reported that he had a right inguinal hernia discovered on a military examination on May 7, 2002.  The Veteran reported that he had the hernia repaired by a Japanese civilian physician in 2002 and that he had no residual problems or symptoms. 

In a March 2008 typed statement, the Veteran listed numerous disabilities for which he was seeking service connection.  He wrote "I developed this [hernia] while lifting weights and training for the physical fitness test.  It was discovered during an annual physical"; however, the Veteran did not list any residuals.  Moreover, even though the Veteran contended that he developed the hernia while training for a physical fitness test, he did not provide sufficient evidence that this training occurred while he was on INACDUTRA or ACDUTRA.  As noted above, he had no drill periods in May 2002.

The Board acknowledges that 2007 and 2008 clinical records reflect that the Veteran has an umbilical hernia.  (See December 2007 and June 2008 records); however, there is no competent evidence that this is a residual of the Veteran's inguinal hernia, and the Veteran has not contended, and the evidence does not suggest, that it is such a residual of the 2002 hernia, or that it is causally related to, or aggravated by, service.   

In sum, the Veteran had an inguinal hernia in 2002 which was corrected in 2002 and for which there is no competent credible evidence of residuals.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for a hernia and/or residuals of a hernia is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, the evidence does not support a finding that, even if he had residuals during the pendency of the claim, the hernia occurred during a period of INACDUTRA or ACDUTRA.  Merely because the hernia was discovered upon examination for periodic purposes (on a date for which the Veteran was not performing ACDUTRA or INACDUTRA) does not support a finding that it occurred during INACDUTRA or ACDUTRA, even with consideration that the Veteran had nonpaid inactive duty at the public affairs office on the three days prior to the examination.  Rather, the record indicates that it was the examiner who discovered the 2002 hernia and there is no indication that it was of recent occurrence (i.e. in the preceding few days).  Regardless, the Veteran does not have a current disability.  

Service Connection - Skin Rash of the Extremities

In his February 2005 VA Form 21-526, the Veteran filed a claim for service connection for skin rashes.  He failed to list a date of onset.  In May 2005 correspondence, the Veteran asserted that he first developed skin rashes while stationed in Vieques, Puerto Rico in 1974 and 1975. He stated as follows:  "I still have a fungal infection in my groin and must use medication on a daily basis.  I also developed skin rashes on my arms and other places on my body as a result of allergic reactions."

The Veteran's August 1989 Report of Medical History for IRR purposes reflects that he did not admit or deny a skin disease, despite noting several other complaints.  This was nine years after separation from service.  The Board finds that if the Veteran had had a skin disease of the extremities since service, it would have been reasonable for him to have reported it.  

The Veteran's July 1990 Report of Medical History reflects that he denied skin diseases, although he noted several other disabilities.  He noted a long history of seasonal allergies and that he was allergic to penicillin which resulted in hives.  Again, if the Veteran had had a chronic skin disease of the extremities since service, the Board finds that it would have been reasonable for him to have reported it, rather than deny it.  Notably, the only hives notes were those related to Penicillin.  The corresponding Report of Medical Examination reflects that he had internal hemorrhoid, a scar, a correctable eye condition, and high frequency hearing loss.  It is negative for a skin rash of the extremities. 

An Annual Retirement Credit Record produced on November 1, 1992 reflects that the Veteran had no active duty points or inactive duty points for the anniversary period.  The anniversary year is the period of 12 consecutive months during which a member must accrue a minimum of 50 points if such a period is to be credited as qualifying for retirement purposes.  The anniversary date is the date on which the anniversary year commences.  The Veteran's anniversary date was September 24, 1993.  

A November 1, 1994 Annual Retirement Credit Record reflects that the Veteran had no paid INACDUTRA points or ACDUTRA points in 1993; thus, he had no drill periods.  He had 31 points for non-paid inactive duty and 15 membership points.  He had 12 points for Active duty from August 8, 1994 through August 19, 1994.

The Veteran's Career Retirement Credit Report reflects he had no paid INACDUTRA points in 1992.  He had no ACDUTRA points in 1992 or 1993 prior to September 24, 1993.  

In essence, the Veteran, between 1980 and 2004, was earning retirement points through a variety of ways.  Retirement points may be earned for active service (to include active duty for training and annual training and active duty) and through inactive duty service (INACDUTRA, which may be paid or non-paid).

A 1993 Mumata (sp?) Dermatology clinical record reflects that the Veteran had an onset date of chronic urticaria in June 1992, and that he had chronic eczema of the head, face, arms, legs, and body.  It indicates that the Veteran was seen on June 3, 1992 and prescribed medication.  

The Board finds, based on the Veteran's aforementioned STRs and the Japanese record which notes an onset day of June 1992 for the Veteran's chronic skin disability of the extremities, that any statement as to a chronic rash since active service (1972 - 1980) is less than credible.  Accordingly, service connection is not warranted on the basis of continuity of symptomatology.

An April 1993 STR reflects that the Veteran reported for evaluation for active duty on that date.  He reported a history of a rash in the groin which was diagnosed as tinea cruris.  He did not report a skin disability of the extremities.  A May 1993 STR reflects that the Veteran was seen for re-examination.  He had a rash to both axilla (under arms).  He stated that he has good result with a cream.  He was diagnosed with contact dermatitis.  (As noted above, the Veteran had been prescribed medication by a private examiner prior to 1993.)

An STR in approximately 1994 (when the Veteran was 41) reflects that the Veteran had scalp dryness which was likely psoriasis.  There is no mention of a skin disease of the extremities. 

A January 1995 STR reflects that the Veteran complained of a rash which was pruritic, red, and raised on the upper extremities.  He described that it mainly occurs at night.  It was noted that he never had been diagnosed with urticaria.  He reported that he did not have the rash currently but was taking medication prescribed by his Japanese doctor.  The impression was urticaria by history.  

The Veteran's February 1995 Report of Medical Examination for periodic purposes reflects that the Veteran had urticaria rash which had resolved with Atarax.  It was noted that the Veteran had a significant allergy history with urticaria rash - resolved with medications.  The Veteran's corresponding Report of Medical History reflects that he had allergies to "everything".  He reported that he had a rash over the dorsum of the hands/occasionally in the palms.  This report is 15 years after separation from service and does not reflect that the Veteran had a disability since service.  A March 1995 record reflects that he had urticaria by history and was currently asymptomatic.

The Veteran's August 1997 Annual Certificate of Physical Condition reflects that he reported that he has minor skin rashes and takes Atarax.  The corresponding report of history reflects that he has "skin, dermatitis, summer [not considered disabling].  

A May 2002 Report of Medical History reflects that the Veteran reported "jock itch and heat rashes".  An August 2004 Report of Medical History reflects that the Veteran reported skin diseases.  He reported having had "jock itch since 1975 (active duty) and other skin rashes since 1993.  

A September 2006 record reflects pruritus localized to a skin rash or sores.  A flaking rash on the hands, finger, and arms; the diagnosis of dermatitis.  An October 2006 Report of General Medical Examination reflects that the Veteran reported that he had contact dermatitis in 1993 to 1994 on both upper extremities.  He reported that he takes Atarax and Claritin for control of symptoms.  A November 2006 health record reflects dermatophytosis tinea cruris in the groin.

Additional records reflect diagnosis of actinic keratosis (January 2007), a rash (December 2007), a 15 year history of rash on the forearms, most noticeable in spring and summer (June 2008), pruritus and occasional hives on the hands/arms/feet, dermatitis- suspect polymorphic light eruption vs. brachioradial dermatitis with seasonality (July 2008, November 2009), peeling of skin on knuckles due to sun damage (June 2011), actinic keratosis and seborrheic keratosis (August 2011). 

In sum, the most probative evidence reflects that the Veteran's skin disability (ies) began in approximately June 1992, many years after his period of active duty and at a time when the Veteran was not on ACDUTRA or INACDTURA.  (Although the Veteran has stated an onset date of 1993, contemporaneous clinical records, which are more probative, reflect he was treated in 1992.)  As a disease, the Veteran's skin disabilities would only warrant service connection if they were caused by, or chronically aggravated by, a period of active service or ACDUTRA.  This is not the case here.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  However, he is competent to state when he first noticed symptoms.  The Board finds that the records contemporaneous to service and initial treatment are the most probative as to the onset date.  Such evidence reflects that the Veteran did not have a skin disability in active service, and that it began in approximately June 1992.  In addition, any clinical opinion which is based on an onset date in service has no probative value as it would be based on an inaccurate history.

Service Connection - Right Knee Disability
Service Connection - Right Leg Disability 

In the Veteran's February 2005 VA Form 21-526, he reported an onset date of right knee and leg pain in approximately 1978 or 1979.  In May 2005 typed correspondence, he stated that he first developed problems with his knee and leg in Hawaii in approximately 1978.  He stated that it still hurts when he has to run, walk, or go up and down stairs.  In March 2008 typed correspondence, he stated that he developed right knee and leg pain while training for the physical fitness testing in 1978.  He reported that he first sought treatment at a Japanese hospital after a 36 mile walk, and that he had been seen by a Navy corpsman while on active duty for the same problem years before.  He further stated that the problem was aggravated by the need to stay in shape to pass the Marine Corps physical fitness test.  

The Veteran separated from active service in 1980.  The Board finds, based on the record as a whole, that the most probative evidence is against a finding that a right knee and/or right leg disability was incurred in service. 

An August 1989 Report of Medical History reflects that the Veteran denied a trick or locked knee, and denied cramps in the legs.  He also denied bone, joint or other deformity, and lameness.  He reported several other complaints without regard to the right lower extremity. 

A July 1990 Report of Medical History reflects that the Veteran denied a trick or locked knee, and denied cramps in the legs.  He also denied bone, joint or other deformity, lameness.  He reported several other complaints without regard to the right lower extremity. 

The earliest clinical evidence of a right knee complaint is more than a decade after separation from active service.  An April 4, 1993 STR reflects that the Veteran was seen with a complaint of a 15 year history of right knee pain.  He reported that he mostly recently complained of pain after a 36 mile walk in February 1992.  He reported that he was seen in a Japanese hospital and treated with rest.  He complained of current right knee pain.  It was noted that x-rays were within normal limits at a civilian facility.  The Veteran reported that he runs four to five times a week at three to four miles each time.  The assessment was that the symptoms were consistent with mild PFPS.  It was noted that the Veteran was in the reserves and had been released from active duty for one week.

The Veteran's Career Retirement Credit Report reflects that in February 1992 (the year the Veteran later contended was when he had walked 36 miles); he had no active duty, no ACDUTRA, and no INACDUTRA.

An April 27, 1993 STR reflects that the Veteran reported for evaluation for active duty on that date.  The Veteran had complaints of the right knee which he stated were chronic.  He denied a history of an acute injury.  It was noted that his history was suspicious for patellofemoral syndrome vs. patellar tenosynitis.  He was able to run.

An STR in approximately 1994 (when the Veteran was 41) reflects that the Veteran had right leg pain, which was described in the Achilles tendon and occasional. 

A February 1995 Report of Medical History reflects that the Veteran denied a trick or locked knee.  He reported more than 10 other complaints, to include occasional leg cramps after exercising.  He denied lameness, and bone, joint or other deformity.

An August 1997 Report of Medical History reflects that the Veteran denied a trick or locked knee and denied cramps in the legs.  He reported at least eight other complaints, but denied cramps.  An August 1997 Annual Certificate of Physical Condition reflects that the Veteran had been under a physician's care during the past 12 months for "minor skin rashes [and] asthma medication - very mild"; he did not list any chronic knee or leg treatment.  His Report of Medical Examination reflects that his extremities were normal upon examination. 

A February 12, 1998 record reflects that the Veteran sought treatment for his left knee.  No mention is made of complaints of the right knee or leg.

Private Japanese records reflect complaints of the left knee in 2002 and 2004, but do not note right knee complaints.  

In sum, there are no right knee complaints between 1993 and 2004.  A March 2004 record reflects that he reported foot and leg pain.  It was noted that he exercises by jogging three times a week.  The Board notes that the Veteran was not performing service at this time.  The assessment was normal examination with no physical limitations.  In his August 2004 Report of Medical Assessment, the Veteran reported that he had a sore right knee as a result of physical exercise.  A September 2004 Report of Medical History reflects that the Veteran reported that his right knee "hurts as a result of so much running".  It was noted he had patellofemoral syndrome from overuse.  Essentially, the Veteran contends that his right lower extremity complaints began in 1978.  The Board acknowledges that complete STRs from the Veteran's active service from 1972 to 1980 are not associated with the claims file.  However, and notable, the Veteran denied problems in August 1989 and July 1990.  It was not until his evaluation in 1993, that he noted any right knee complaints.

A September 2016 VA examination report reflects that the Veteran had right knee patellofemoral pain syndrome/tricompartmental degenerative changes.  It was noted as follows:

Mild to moderate degenerative changes seen at the right patellofemoral space. Tiny left patellar osteophyte is seen. Femorotibial joint spaces are preserved bilaterally.  Tiny osteophytes are seen in the tibial spines bilaterally as well as at the right lateral tibial plateau.  An osteochondral body is seen at the right posteromedial joint space. 

The examiner found that it is less likely as not that the Veteran has a disability caused by service.  While the rationale noted the lack of active service notations (as discussed above, those records are not available), the Board does not find that this notation is fatal to the probative value of the opinion as the clinician's rationale noted Veteran's denial of complaints subsequent to service and his assertion that his pain was a result of overuse/running during non INACDUTRA/ACDUTRA (as opposed to an actual injury in service).  Further, the finding of degenerative changes, as it occurred many years after active service, does not warrant service connection on a presumptive basis for arthritis of the knee or leg.  

The examiner also found it less likely than not (less than 50% probability) that the Veteran had a right leg disability causally related to service.  An October 2006 imaging record reflects that the Veteran had radiographic findings most consistent with tug reaction caused by the origin of the soleus muscle.  The examiner found that the Veteran's complaints were not consistent with an ongoing soleus muscle injury since service.

In sum, the most probative evidence reflects that the Veteran's does not have a right knee and/or leg disability due to a period of active service, an injury during a period of active service, INACDUTRA, or ACDUTRA, or a disease during a period of active service or ACDUTRA.  While the Veteran may have had occasional intermittent pain in active service, any statement as to chronic pain since separation in 1980 is less than credible given the record as a whole, to include his denial of trouble in 1989 and 1990.  The Board notes that the Veteran had considerable use after active service in that he was a marathon runner and power walker. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  However, he is competent to state when he first noticed symptoms.  The Board finds that the records closest in time to service are the most probative as to the onset date.  Any clinical opinion which is based on an onset date in service has no probative value as it would be based on an inaccurate history.

Service Connection - Left Foot Disability

In his February 2005 VA Form 21-526, the Veteran asserted that his left foot disability began in August 2000.  In May 2005 typed correspondence, the Veteran asserted that he first hurt in foot in boot camp.  He stated that it did not bother him for many years until 2000 when he was training for the Marine Corps physical fitness test and it "started to really hurt."  In his March 2008 typed notice of disagreement, the Veteran stated that he first developed left foot pain when in boot camp in the fall of 1972 and that it was not until 2001 that it bothered him so badly that he started limping. 

An August 1989 Report of Medical History reflects that the Veteran denied foot trouble despite noting four other complaints.

A July 1990 Report of Medical History reflects that the Veteran denied foot trouble despite noting five other complaints.

A February 1995 Report of Medical History reflects that the Veteran reported foot trouble; the physician's elaboration focused on a positive family history of diabetes.  

An August 1997 Report of Medical History reflects that the Veteran denied foot trouble.  Notably, he reported eight other complaints.

Private Japanese records in 1999, 2001, 2002, 2004, and 2005 reflect left foot inflammation "now and then".  A 2001 record reflects that the Veteran had had the pain for approximately two years (or since 1999).

A September 2000 record reflects a complaint of left foot pain of 10 days in duration.  The Veteran reported he was running in preparation for a physical fitness test and he had pain in the anterior forefoot near the 2nd and 3rd metatarsal and the heel.  The Veteran reported chronic pain for years which he managed with ice and rest.  He was assessed with planar fasciitis of the left foot.  

A May 2002 Report of Medical History reflects that the Veteran reported foot trouble.  He reported "last year - sports injury to left foot - use insoles and therapy [sic] - now no problem."  The physician's summary reflexes "sports injury, now [asymptomatic/not considered disabling].

In his August 2004 Report of Medical Assessment, the Veteran reported that he has a sore left foot.

October 2006 left foot radiology series reflect that the Veteran reported a history of left medial foot pain and plantar fasciitis.  Upon examination, the findings were as follows: 

No acute fractures or dislocations are identified.  The bony alignment is anatomic.  The joint spaces are well maintained. Significant spurring is noted in the calcaneus at the site of the plantar fascia origin. IMPRESSION: (1) NO ACUTE INJURIES OR SIGNIFICANT DEGENERATIVE CHANGES WITH FINDINGS LIMITED TO SPURRING OF THE CALCANEUS AS DESCRIBED.

This notation of degenerative changes, as it occurs many years after active service, does not warrant service connection on a presumptive basis for arthritis of the foot.  Further, the preponderance of the evidence, as discussed above, does not support a grant of service connection on the basis of continuity of symptomatology.

December 2007 VA records reflect that the Veteran reported intermittent pain between the left 4th and 5th metatarsals (this differs from the location of the pain in September 2000 which was the 2nd and 3rd metatarsals).  It was noted that the Veteran was a former Marine and had years of running and was a marathon runner.  Upon examination, the Veteran had no tenderness or palpation, but reported intermittent pain with power walking.  The examiner was unable to reproduce the pain, and suspected a repetitive motion injury.   

A September 2016 VA examination report reflects that the Veteran had left foot plantar fasciitis, calcaneus spurring, hallux valgus, arthritis, and left heel spur.  The Veteran reported an onset of pain in 1972 with pain with running.  He also reported intermittent severe left foot pain that has occurred two times in three years.  He reported that he walks averaging 5-6 miles throughout the day by engaging in interval walking around the building.  

The 2016 VA examiner found that it is less likely as not that the Veteran has a left foot disability causally related to service.  The examiner's opinion was based on the Veteran's lack of noted injury in service, the Veteran's denial of foot trouble subsequent to active service, and the opinion that it was due to post service (not ACDUTRA or INACDUTRA) running and walking.  As noted above, the Board does not find that the reference to the lack of noted injury in service, when the service records are unavailable, is fatal to the probative value of the opinion as the examiner provided additional rationale for the conclusion provided.

In sum, the most probative evidence reflects that the Veteran's does not have a left foot disability due to a period of active service, an injury during a period of active service, INACDUTRA, or ACDUTRA, or a disease during a period of active service or ACDUTRA.  While the Veteran may have had occasional intermittent pain in active service, any statement as to chronic pain since separation in 1980 is less than credible given the record as a whole, to include his denial of foot trouble in 1989 and 1990.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  However, he is competent to state when he first noticed symptoms.  The Board finds that the records closest in time to active service are the most probative as to the onset date.  Any clinical opinion which is based on an onset date in service has no probative value as it would be based on an inaccurate history.

While the Veteran may have been running to maintain fitness, to include power walking and Marathon running, the evidence does not support a finding that any current disease or disability was incurred in service.  The mere fact that the Veteran ran to maintain fitness does not mean that all those days are considered service days.  The Veteran's Career Retirement Credit Record reflects that he did not have any active service, INACDUTRA, or ACDUTRA between separation in 1980 and September 1986, and he had no paid service for some other years after that.  With evidence of an injury occurring during a period of active service, ACDUTRA, or INACDUTRA, service connection is not warranted for the disability as a result of an injury.  Without evidence of a disease occurring during a period of active service or INACDTURA, service connection is not warranted for such.

Service connection for an acquired psychiatric disability

In his February 2005 VA Form 21-526, the Veteran stated that he had anxiety attacks noted to include depression, stomach pains, and chest pains.  In May 2005 typed correspondence, he stated as follows:

I don't remember exactly when [depression and anxiety] started but it was about ten years ago.  They are a result of the stress and anxiety I experienced from the command and the Marines I worked with.  The problems are trouble sleeping and difficulty working with people outside of the Marine Corps.  To give you an example when I retired from the Public Affairs Office in Iwakuni where I had spent 16 and 1/2 years working for them, I received nothing - no plaque certificate or gift.  I received no recognition or appreciation from them.  The resulting depression lasted for more than six months required counseling put me in danger of losing my civilian job.  The worst part is I am still upset about it and it still affects me and my ability to work with others.  This depression also leads to stomach aches and headaches. 

In his March 2008 notice of disagreement, the Veteran stated 

[Anxiety attacks and depression with stomach aches and chest pain] are a result of my experiences with the Public Affairs Office at MCAS Iwakuni and they [sic] hassles they gave me.  While serving there as a reservist, I was continuously harassed and stressed out.  For example, it would take me months and one time almost two years before I could get my annual evaluations submitted so that I could be considered for reenlistment and promotion.  Another time, I was denied an award that I felt I had won.  The command didn't just turn me down; they refused to even discuss it with me and scolded me for asking about it.  There were many other incidents but these were command issues.  The end result was I felt unappreciated and miserable.  However, I had no choice.  Iwakuni was the only place where I could perform my reserve duties.  

Thus, the Veteran asserts that his symptoms began in approximately in 1995, after his active service from which he was discharged in 1980.  

August 1989, July 1990, and February 1995 Reports of Medical History reflect that the Veteran denied depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  Notably, the reported several other complaints.  Thus, it seems reasonable that he would have reported mental health concerns if he had any.

The Veteran served from March 23, 1997 to April 5, 1997. (See Facsimile cover sheet dated March 20, 1997.)  The STRs do not reflect any mental health complaints during that time, a diagnosis of an acquired psychiatric disability, or reported symptoms which can be 

An August 1997 Report of Medical History reflects that the Veteran reported frequent trouble sleeping and pain or pressure in the chest, but that he specifically denied depression or excessive worry or nervous trouble of any sort.  The physician's summary and elaboration of pertinent data reflects that the Veteran reported that he had sporadic stress/anxiety-related pain or pressure in the chest and that he had trouble sleeping due to situational environment.  It was not considered disabling.  The record reflects that the Veteran's civilian occupation was as a teacher.  The report does not reflect a cause of the anxiety, stress, or a description of the situational environment.  

Japanese records reflect stomach pain while eating an apple (December 1999), that he was prescribed a tranquilizer (March 2000), insomnia and left sided stomach pain (July 2000), anxiety attack (2002), and an uncomfortable stomach when it rains (2002).  A May 2001 STR (Outpatient record) reflects that the Veteran had no complaints that day but had "a lot of questions".  He reported that he was "under a lot of stress now, job [and] family related."  The Veteran had no active duty or ACDUTRA service after September 2000.  (See Career Retirement Credit record.)  He also had no ACDUTRA in 1999 prior to September 1999.  He also had no paid INACDUTRA in 1999, 2000, or 2001; thus, the Board can reasonably assume that the "job" he was referencing was not military service, but rather his civilian job.

A May 2002 Report of Medical History reflects that the Veteran reported that he had frequent trouble sleeping which was due to "probably nerves", and that he had depression or excessive worry which was elaborated as "I'm moody".  It was further noted that the Veteran reported anxiety attacks, and that he had insomnia for years.

A July 2002 record reflects that the Veteran was seen for a follow up after his hernia repair.  He also reported that he was seen by his primary health care provider and being taken care of for his anxiety and stress.  The Veteran reported that he was doing well.  He was diagnosed with anxiety but noted to be currently asymptomatic.

In his August 2004 Report of Medical Assessment, he reported that he has anxiety attacks for which he takes Xanax.  A September 2004 Report of Medical History reflects that the Veteran reported that he had, or had previously had, nervous trouble, habitual stammering or stuttering, frequent trouble sleeping, and depression or excessive worry.  He also reported that he had stomach aches which he was told were a result of stress, and he has been told that his pain or pressure in the chest and heart trouble are due to anxiety attacks.  The physicians' elaboration also reflects that the Veteran reported that when he was a child, he stuttered and sometimes, he still has trouble.  It was noted that there was questionable dysthymia.  

The record reflects a November 2006 diagnosis of adjustment disorder with depressed mood.  The report reflects that during a discharge physical two years earlier, the Veteran complained of anxiety and depression and was referred for further evaluation.  The Veteran's chief complaint was depression and mild anxiety attacks because of chest pains.  The Veteran reported that the "attacks are sporadic at times of stress. . . losing his job and no other one on the horizon.  Last March to December were the last episodes.  None for the last 11 months. No stomach pains lately.  These are sporadic and stress related.  Things currently are going pretty well."  The Veteran had no paid active service, ACDUTRA, or INACDUTRA after September 2000.  Thus, "losing his job" can reasonably be assumed to be a reference to his nonmilitary service employment. 

The history of the Veteran's illness was noted in 2006 as follows:

10 to 15 years ago the civilian Japanese doctor said that his problems were stress related and put him on some meds (Xanax) that worked. Pt reported that the depression was related to the military. In the IRR, Marine Corps Reserve. He did not get paid for being in the IRR. "What are you doing here bothering us". He was being criticized for being old and fat. He could not get his fitness reports done on time. He thought he was not getting awards he thought he should receive. He felt very unappreciated and not respected. He retired from the public affairs office where he did his reserve duty 2 x per month for 16 years. He received absolutely nothing, no end of tour award, not a card or even a good bye. His efforts were NOT appreciated. He had been recommended for an outstanding volunteer service award but it was turned down, without explanation. He was very upset. Pt is financially secure and is growing more accustomed to his job.  He is not very social. PAST PSYCHIATRIC HISTORY: Pt had counseling by the chaplain for a few months in "05 because he felt so depressed and so angry because of how unappreciated he felt by his IRR Unit. 

The Board notes that the Veteran's assertion that he did not get paid during the IRR supports a finding that his claimed stressors/etiologies occurred during a period which was not active service or ACDUTRA. 

In a November 2016 statement, the Veteran reported as follows:

Concerning the, psychiatric disability, this came about from my service with the Public Affairs Office at Iwakuni, Japan where my supervisors caused me great stress from their abuse of authority and improper treatment I received. This resulted in anxiety attacks and excessive worrying which caused insomnia, stomachaches, and headaches.

As noted, the Veteran had no paid active duty, ACDUTRA, or INACDUTRA service after 2000.  There are also no records during a period of active duty, ACDUTRA reflect that the Veteran was harassed, or mistreated during that period of service.  The Veteran asserts that his acquired mental health disability stems from his treatment upon retirement from the IRR.  He has also stated that he does not remember exactly when it began; thus, he has not specified with credibility that he received alleged poor treatment while working at the Public Affairs Office during a period of ACDUTRA or INACDUTRA service prior to 2000.  The Board finds that the Veteran's assertion that he was harassed or mistreated in service lacks credibility as the 2001 report reflects that his stress was job-related and family related, the clinical records at the time are negative for harassment or stress at Reserve work, and there are no record military records to support that he was having difficulty in his Reserve service due to his Reserve service environment.  The evidence does not reflect that a disease was incurred during a period of active service or ACDUTRA.  

The Board finds that service connection for an acquired psychiatric disability is not warranted.  The evidence does not support a finding that the Veteran has a disease which was incurred during a period of active service or ACDUTRA.  As noted above, service connection can only be granted for an acquired psychiatric disorder incurred during active service or ACDUTRA. See 38 U.S.C.A. §§ 101 (24), 106 (2016).

Conclusion

The evidence is against a finding that the Veteran has current disabilities which are causally related to, or aggravated by active service.  The Veteran's disabilities began after his separation from active service in 1980.  Moreover, he did not incur a disease during a period of ACDUTRA, and did not incur a chronic injury during a period of INACDUTRA or ACDUTRA. 

While the Veteran is competent to describe his symptoms even though symptoms may not have been incurred in service, the STRS of record are against a finding of continuity of symptoms because he specifically denied symptoms in the years following separation from active service.  The Veteran's desire to remain physically fit by running and/or walking during periods when he was not in service, while admirable, does not render any injuries due to service.  Moreover, his mental health symptoms due to a lack of recognition upon retirement do not render his mental health disability due to service.  His report of skin symptoms and the discovery of a hernia during a military examination while on active duty, ACDUTRA, or INACDTURA due not render any skin disabilities and hernia residuals, if any, as due to service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for inguinal hernia residuals is denied.

Entitlement to service connection for a skin rash of the extremities is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


